Case 8:20-cv-02791-KKM-AAS Document 19 Filed 01/28/21 Page 1 of 6 PageID 873




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION


MICHAEL KIM, an individual,

      Plaintiff,

v.                                                Case No. 8:20-cv-2791-KKM-AAS

THE UNITED STATE BANKRUPTCY
COURT FOR THE MIDDLE DISTRICT
OF FLORIDA, THE UNITED STATES
OF AMERICA, STEPHEN L. MEININGER,
an individual, WESTWATER
CONSTRUCTION, INC., SHIRIN
MOHAMMADBHOY VESELY, an individual,
MARK S. MILLER, an individual, LISA M.
CASTELLANO, an individual, STEPHANIE
C. LIEB, an individual, ERIC JACOBS,
an individual, inclusive,

     Defendants.
____________________________________/

                                       ORDER

      This order follows review of Plaintiff’s First Amended Complaint, (Doc. 5),

Plaintiff’s Motion for Summary Judgment (Doc. 10), Plaintiff’s Emergency Motion for

Temporary Restraining Order (Doc. 11), and Trustee’s Suggestion of Bankruptcy, (Doc.

16). Plaintiff’s initial complaint was dismissed with prejudice as to Bankruptcy Judge

McEwen and District Judge Jung, both of whom enjoy absolute immunity for actions

taken in their judicial capacity. (Doc. 3). Plaintiff was permitted to file an amended

complaint, “but [he] may not include these judges in it for any act done as a judge” and
Case 8:20-cv-02791-KKM-AAS Document 19 Filed 01/28/21 Page 2 of 6 PageID 874




was directed to “omit these judges entirely.” Id. He was also advised that “[f]ailure to

file an amended complaint in accordance with this Order will result in the dismissal of

this case.” Id.

       Having been forewarned, Plaintiff nonetheless filed an 84-page amended

complaint alleging (by a modest count) seventeen claims against nine defendants,

including allegations about wrongdoing by judges for acts taken in their official capacity.

See, e.g., (Doc. 5, at 2 (“This claim is for a direct violation of DUE PROCESS required

by USCA Amendment 5, for a conspiracy between the Bankruptcy Court Judge

CATHERINE PEEK McEWEN, and Federal Court Judges WILLIAM JUNG, and

THOMAS P BARBER . . .” (emphasis in original)); 3; 30–40). Plaintiff’s claims range

from conspiracies of racketeering and extortion to violations of his civil rights, and he

complains of procedural due process violations in proceedings not properly before the

Court for review. As best as the undersigned can tell, Plaintiff’s ire centers on property

disputes related to a bankruptcy proceeding that remains ongoing.

       Having reviewed the amended complaint, the lawsuit is due to be dismissed for

many reasons. First, as Plaintiff was expressly directed (both in this case and in other

lawsuits he has filed throughout the District), the amended complaint should not allege

claims based on official judicial acts. Although he deftly avoids naming federal judges

as defendants or attempting to have summons issued to them, the allegations

consistently remain targeted at actions that judges have taken in their official capacities.

Plaintiff’s willful persistence in this regard is itself evidence of bad faith.
                                               2
Case 8:20-cv-02791-KKM-AAS Document 19 Filed 01/28/21 Page 3 of 6 PageID 875




       Second, the claims are plainly frivolous and warrant dismissal. See, e.g., Mallard v.

U.S. Dist. Ct., 490 U.S. 296, 307–8 (1989); Cuyler v. Aurora Loan Servs., LLC, No. 12-

11824, et al., 2012 WL 10488184, at *2 (11th Cir. Dec. 3, 2012) (“[A] district court has

the inherent authority to dismiss a patently frivolous complaint.”). For example,

Plaintiff alleges that multiple judges across jurisdictions intentionally violated local rules

and rules of procedure to prevent him from successfully litigating his numerous cases.

(See, e.g.¸ Doc. 5, at 32 (“McEwen does not believe in following Federal Rules, and

apparently HONEYWELL, JUNG and BARBER also do not believe the rules apply

to them. It appears CORRIGAN also believes his role is to protect other corrupt

judges.” (emphasis in original)). He also asserts that the Bankruptcy Court for the

Middle District of Florida “has a history of theft of debtor’s estates,” often engages in

practices that deny parties due process of law, and conspires with judges of other courts

to steal debtors’ property. Id. at 15. Further, Plaintiff’s First Amended Complaint and

Motion for Summary Judgment include allegations of a sexual affair between parties

involved in Plaintiff’s prior litigation, fraudulent liens, and bribery investigations by the

FBI. (Doc. 5, at 1, 5; Doc. 10, at 2–3). At bottom, Plaintiff lodges numerous ad hominem

attacks against judges and others involved in his legal woes, but they plainly fail to state

any cognizable causes of action. See Fed. R. Civ. P. 8(a).

       Moreover, because the amended complaint involves the disposition of property

that is the subject of ongoing bankruptcy proceedings, Plaintiff appears to be willfully

violating the automatic stay that is operative under 11 U.S.C. § 362. (See Doc. 16).
                                              3
Case 8:20-cv-02791-KKM-AAS Document 19 Filed 01/28/21 Page 4 of 6 PageID 876




Plaintiff’s amended complaint seeks to quiet title to a property owned by Trail

Management, LLC, which has filed for bankruptcy protection under Chapter 11 of the

Bankruptcy Code. (Doc. 5, at 83–84; Doc. 16, at 1). Plaintiff’s claims appear to be an

“act to obtain possession of property of the estate” of Trail Management and are

therefore subject to an automatic stay. 11 U.S.C. § 362(a)(3). Plaintiff assuredly knows

this lawsuit is a violation, as the bankruptcy court has twice issued sanctions against him

for filing proceedings related to the property of this estate. (Doc. 16, at 1–2). Plaintiff’s

willful violations of the automatic stay further prove that this action was commenced

in bad faith.

       The Court is aware that pro se litigants are “held to less stringent standards than

formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). But

Plaintiff is no novice to the federal judicial system, and his history of filing frivolous

lawsuits in this Court and others only underscores that he does not act in good faith

here. See Kim v. The Twelfth Judicial Circuit et al., 8:20-cv-02934-TJC-CPT, 2021 WL 62489,

at *1 (M.D. Fla. Jan. 7, 2021) (“[T]he two complaints before the Court are consistent

with Kim’s history of vexatious and frivolous litigation and further judicial resources

need not be diverted to Kim’s attempt to abuse the judicial process.”); Kim v. McEwan,

et al., No. 8:20-cv-2225-WFJ-TGW; Kim v. U.S. Dist. Ct., No. 8:20-cv-3041-TJC-AAS.

Indeed, the United States Bankruptcy Court for the Middle District of Florida has

entered a Martin-Trigona order against Plaintiff, prohibiting him from filing further



                                             4
Case 8:20-cv-02791-KKM-AAS Document 19 Filed 01/28/21 Page 5 of 6 PageID 877




documents without a member of the Florida Bar.1 Order, Doc. 288, In re Trail Mgmt.,

LLC, No. 8:20-bk-963-CPM (Bankr. M.D. Fla. Oct. 28, 2020); see also Martin-Trigona v.

Shaw, 986 F.2d 1384, 1386–87 (11th Cir. 1993) (recognizing an injunction preventing a

vexatious litigant from filing in any federal court without leave).

        Plaintiff’s instant lawsuit follows in his earlier bad faith attempts to use the

judiciary to harass others with whom he has had prior legal encounters, and he only

confirms the Court’s view by filing a motion for summary judgment before all

defendants were even served, much less had an opportunity to respond to his amended

complaint. This Court concludes that his attempts to abuse the judicial system should

not be afforded further judicial resources, particularly as Plaintiff was already granted

leave to amend in this instant case but to no avail.

        Accordingly, the following is ORDERED:

        1.      This case is DISMISSED WITH PREJUDICE.

        2.      Plaintiff’s Motion for Summary Judgment, (Doc. 10), and Motion for

                Temporary Restraining Order, (Doc. 11), are DENIED AS MOOT.

        3.      The Clerk shall terminate all pending motions and deadlines and shall

                close the file.


1
  The bankruptcy court is also considering a third motion for sanctions against Kim for violating the
automatic stay prohibiting Kim from seeking claim over the property at issue in the bankruptcy
proceedings. The motion asks that the bankruptcy court expand the Martin-Trigona order to prohibit
Kim from filing any causes of action relating to the property of the estate in all federal courts without
leave of the bankruptcy court. Third Motion for Sanctions for Willful Violation of the Automatic Stay
and Court Orders, Doc. 326, In re Trail Mgmt., LLC, No. 8:20-bk-963-CPM (Bankr. M.D. Fla. Jan. 15,
2021).
                                                   5
Case 8:20-cv-02791-KKM-AAS Document 19 Filed 01/28/21 Page 6 of 6 PageID 878




      ORDERED in Tampa, Florida, on January 28, 2021.




                                     6
